                    Case 1:20-cv-01127-JMF Document 105 Filed 08/12/20 Page 1 of 2




           August 12, 2020

           The Honorable Jesse M. Furman
           United States District Court
           Southern District of New York
           40 Centre Street, Room 2202
           New York, NY 10007

                  RE:     Joint letter seeking extension of time in State of New York v. Wolf, et al., 20 Civ.
                          1127, and Lewis-McCoy v. Wolf, et al., 20 Civ. 1142.

           Dear Judge Furman,

                   Together, the parties respectfully write to request a two-week extension of the Court’s
           deferral of action on Plaintiffs’ unopposed cross-motion for summary judgment, ECF No. 96, from
           today, August 12, 2020, to August 26, 2020. The parties continue to engage in good-faith
           settlement negotiations, but do not anticipate reaching a final resolution today. Accordingly, the
           parties agree that they would benefit from a two-week extension of time. We thank the Court for
           its consideration of this request.

                                                 Respectfully submitted,

                                                 LETITIA JAMES
                                                 Attorney General of the State of New York

                                                 By: /s/ Daniela L. Nogueira
                                                 Daniela L. Nogueira, Assistant Attorney General
                                                 Matthew Colangelo, Chief Counsel for Federal Initiatives
Application GRANTED. The parties are             Elena Goldstein, Deputy Chief, Civil Rights Bureau
warned, however, that further extensions         Office of the New York State Attorney General
                                                 28 Liberty Street
are unlikely to be granted. The Clerk of
                                                 New York, NY 10005
Court is directed to terminate 20-
                                                 Phone: (212) 416-6544
CV-1127, ECF No. 104 and 20-CV-1142,
                                                 daniela.nogueira@ag.ny.gov
ECF No. 102. SO ORDERED.
                                                 Attorneys for Plaintiff in 20 Civ. 1127
                     August 12, 2020
                                                 NEW YORK CIVIL LIBERTIES UNION FOUNDATION

                                                 By: /s/ Antony P.F. Gemmell
                                                 Antony P.F. Gemmell
                                                 Molly K. Biklen
                                                 Jessica Perry
                                                 Jordan Laris Cohen
                                                 Christopher T. Dunn
                                                 125 Broad Street, 19th Floor
                                                            1
Case 1:20-cv-01127-JMF Document 105 Filed 08/12/20 Page 2 of 2




                      New York, NY 10004
                      212-607-3300
                      agemmell@nyclu.org

                      Attorneys for Plaintiffs and the Class in 20 Civ. 1142


                      AUDREY STRAUSS
                      Acting United States Attorney for the
                      Southern District of New York

                By:    /s/ Zachary Bannon
                      ZACHARY BANNON
                      ELIZABETH KIM
                      CHRISTOPHER CONNOLLY
                      Assistant United States Attorneys
                      86 Chambers St. 3rd Floor
                      New York, New York 10007
                      Tel.: 212-637-2728, 2745, 2761
                      Fax: 212-637-2717
                      E-mail: Zachary.Bannon@usdoj.gov
                               Elizabeth.Kim@usdoj.gov
                               Christopher.Connolly@usdoj.gov

                      Attorneys for the Defendants




                                2
